MR. CHIEF JUSTICE PRINGLE
delivered the opinion of the Court.
Following a jury trial, defendant was convicted of receiving stolen goods under 1967 Perm. Supp., C.R.S. 1963, 40-5-2(1). Defendant’s primary contention for reversal is that the evidence was insufficient to show that he knew the goods he purchased were stolen, such knowledge being an essential element of the crime of which he was convicted.
The People confess error and remind us that there must be proof of some circumstances showing knowledge of the theft beyond mere proof of recent unexplained possession. Noble v. People, 173 Colo. 333, 478 P.2d 662. The sole evidence here, other than recent possession, is that the accused bought the used tools in question for the sum of $10 which had a fair market value of not much more than that. The People concede that this is an insufficient showing upon which to predicate a finding of guilty knowledge, and we agree.
The judgment is reversed and the cause remanded with directions to sustain defendant’s motion for acquittal.